Case 2:19-cv-13304-PDB-DRG ECF No.3 filed 11/17/19 PagelD.12 Page1of13

Counsel for Plaintiff:

Lawrence A. Fuller, Esq.

FULLER, FULLER & ASSOCIATES, P.A.
Counsel for Plaintiff

12000 Biscayne Boulevard, Suite 502
North Miami, FL 33181

(305) 891-5199
Ifuller@fullerfuller.com

and

M. J. Stephen Fox, Esq. (P32456)
FOX & ASSOCIATES

2536 Red Clover Drive SE

Ada, MI 49301

(616) 676-4300
foxlawfirm@aol.com

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

MARK FULTZ, Individually,
Plaintiff,
VS. : Case No.: 2:19-cv-13304-PDB-DRG

ABIGAIL HOTELS, LLC, : The Honorable Paul D. Borman
a Michigan Limited Liability Company,

Defendant.

 

FIRST AMENDED COMPLAINT
(Injunctive Relief Demanded)

Plaintiff, MARK FULTZ, Individually, on his behalf and on behalf of all

other individuals similarly situated, (sometimes referred to as “Plaintiff’), hereby
Case 2:19-cv-13304-PDB-DRG ECF No.3 filed 11/17/19 PagelD.13 Page 2 of 13

sues the Defendant, ABIGAIL HOTELS, LLC, a Michigan Limited Liability
Company (sometimes referred to as “Defendant”), for Injunctive Relief, and
attorneys’ fees, litigation expenses, and costs pursuant to the Americans with
Disabilities Act, 42 U.S.C. § 12181 et seg. (“ADA”).

1. Plaintiff, Mark Fultz, is an individual residing in Margate, FL, in the
County of Broward.

ee Defendant’s property, The Best Western Hotel, is located at 16999 S.
Laurel Drive, Livonia, MI 48154, in Wayne County.

By Venue is properly located in the Eastern District of Michigan because
venue lies in the judicial district of the property situs. The Defendant’s property is
located in and does business within this judicial district.

4. _ Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has
been given original jurisdiction over actions which arise from the Defendant’s
violations of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et
seq. See also 28 U.S.C. § 2201 and § 2202.

5. Plaintiff Mark Fultz is a Florida resident, is sui juris, and qualifies as
an individual with disabilities as defined by the ADA. Mr. Fultz suffered a stroke
which resulted in paralysis, rendering the right side of his body immobile. He
ambulates by means of a manual wheelchair and occasionally is able to walk short

distances with the aid of a cane.
Case 2:19-cv-13304-PDB-DRG ECF No.3 filed 11/17/19 PagelD.14 Page 3of13

6. Mr. Fultz was raised in Michigan and has relatives, including many
cousins, his son, daughter, and grandchildren, in areas of suburban Detroit. His
son lives and works in Ann Arbor. His daughter lives in a suburb located between
Ann Arbor and Detroit.

7. Mark Fultz has visited the property which forms the basis of this
lawsuit from October 1 through October 2 2019, and has reservations to return to
the property on July 6 through July 7, 2020, to attend a hockey tournament that his
middle grandson is playing in, and to avail himself of the goods and services
offered to the public at the property. The Plaintiff has encountered architectural
barriers at the subject property. The barriers to access at the property have
endangered his safety.

8. Defendant owns, leases, leases to, or operates a place of public
accommodation as defined by the ADA and the regulations implementing the
ADA, 28 CFR 36.201(a) and 36.104. Defendant is responsible for complying with
the obligations of the ADA. The place of public accommodation that the
Defendant owns, operates, leases or leases to is known as The Best Western Hotel,
and is located at 16999 S. Laurel Drive, Livonia, MI 48154.

9. Mark Fultz has a realistic, credible, existing and continuing threat of
discrimination from the Defendant’s non-compliance with the ADA with respect to

this property as described but not necessarily limited to the allegations in
Case 2:19-cv-13304-PDB-DRG ECF No.3 filed 11/17/19 PagelD.15 Page 4of 13

paragraph 11 of this First Amended Complaint. Plaintiff has reasonable grounds to
believe that he will continue to be subjected to discrimination in violation of the
ADA by the Defendant. Mark Fultz desires to visit The Best Western Hotel, not
only to avail himself of the goods and services available at the property, but to
assure himself that this property is in compliance with the ADA so that he and
others similarly situated will have full and equal enjoyment of the property without
fear of discrimination.

10. The Defendant has discriminated against the individual Plaintiff and
members of the corporate Plaintiff organization by denying them access to, and full
and equal enjoyment of, the goods, services, facilities, privileges, advantages
and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et
seq.

11. The Defendant has discriminated, and is continuing to discriminate,
against the Plaintiff in violation of the ADA by failing to, inter alia, have
accessible facilities by January 26, 1992 (or January 26, 1993, if Defendant has 10
or fewer employees and gross receipts of $500,000 or less). A preliminary
inspection of The Best Western Hotel has shown that violations exist. These
violations, which were encountered or observed by Plaintiff, and which were

verified by an ADA expert, include but are not limited to:
Case 2:19-cv-13304-PDB-DRG ECF No.3 filed 11/17/19 PagelD.16 Page 5 of 13

Website

a. The Hotel does not have an accessible website. This website
offers no information as to the accessibility of the hotel’s rooms. No
information was given as to whether or where it offers compliant/accessible
roll-in showers, tubs, built in seating, commodes, grab bars, sinks, wrapped
pipes, sink and door hardware, properly located amenities, sufficient
maneuvering spaces, compliant doors, furniture, controls and operating
mechanisms. The website does not contain any information as to whether
all goods, facilities and services at the property are connected by a
compliant accessible route, nor does the website contain any information as
to the accessibility of routes connecting all the features of the hotel, such as
the transaction counter, parking and common area restrooms. The website
does not give any information as to whether accessible rooms are on the
ground floor or if an elevator is provided within an accessible route.

Parking

b. The Hotel lacks van accessible parking, in violation of sections
208 and 502 of the Standards.

c. The Hotel parking spaces have slopes in excess of the
maximum permitted by section 502.4 of the Standards.

d. None of the accessible parking spaces have the required 96”
access aisles, in violation of sections 208 and 502 of the Standards.

These conditions make it difficult for Plaintiff to park and to exit a vehicle
safely.

Entrances / Exits

=) The Hotel has a step at the rear entrance door which denies
Plaintiff and mobility-impaired persons entry and exit to and from the
facility, in violation of sections 206, 402, and 404 of the Standards.
Case 2:19-cv-13304-PDB-DRG ECF No.3 filed 11/17/19 PagelD.17 Page 6of13

f. There is no wheelchair accessible route to exit the Hotel.
g. The walking areas around the Hotel are not flat and properly
angled in spots, in violation of Section 406.4 of the Standards.

These conditions prevent Plaintiff and other mobility-impaired persons
from entering and exiting the Hotel safely and independently.

Lobby Restroom

h. The lobby restroom is not ADA compliant and is not large
enough for wheelchair access, in violation of sections 213, 601, 603, and
604 of the Standards.

i. The sanitary paper towel dispenser is not reachable and in
violation of 213, 308 of the Standards.

j. The sink pipes are not insulated in violation of 606.4 of the
Standards.

k. The soap dispenser does not have a 30x48 inch clear area to
approach and use in violation of 213, 308 of the Standards.

i. The required 12 inches of clearance on the push side of the door
to enter this restroom is lacking, in violation of section 404 of the
Standards. This door requires excessive force needed to open the door, and
it closes much too quickly.

These conditions make it difficult for Plaintiff and other wheelchair users to
access and use the restroom safely and without assistance.

Exercise Room

m. The room lacks a 36-inch clear path of travel throughout, as
called for at 206, 402 of the Standards. This condition makes it difficult for
Plaintiff and other wheelchair users to safely access and utilize the exercise
room.
Case 2:19-cv-13304-PDB-DRG ECF No.3 filed 11/17/19 PagelD.18 Page 7 of 13

Guest Rooms

n. The Hotel does not provide the required amount of compliant
accessible guest rooms and the accessible rooms are not dispersed among
the various classes of accommodations, in violation of section 224.2 of the
Standards.

oO. This facility lacks the required two (2) rooms with roll-in
showers, in violation of the section 224.2, and table 224.2.

Guest Room #118 — Assigned to Plaintiff

p. The room number sign is incorrectly mounted, in violation of
sections 216, 703 of the Standards, and there is not the required 12” of latch
side clearance to enter, in violation of 404.2.4 of the Standards.

q. The required 18 inches of latch side clearance on the pull side
of the door to exit is lacking, in violation of 404.2.4 of the Standards.

These conditions made it difficult for Plaintiff to safely enter and exit the
guestroom.

Guest Restroom

r. The shower head is mounted above the maximum height
allowed (48”) in the Standards at 308, making it difficult for Plaintiff to
shower safely.

Ss. There is no secured bath seat in violation of section 610.2 of the
Standards, making it difficult for Plaintiff to use the bathtub safely.

t. There is no rear 36” grab bar, the side grab bar is incorrectly
mounted, the toilet paper is incorrectly mounted, in violation of the
Standards at 603, 604.

u. The sink pipes are not insulated and the sink counter is below
the maximum height established by the Standards at 306, 606.
Case 2:19-cv-13304-PDB-DRG ECF No.3 filed 11/17/19 PagelD.19 Page 8 of 13

V. The bathtub water controls require tight grasping, pinching, and
twisting of the writs to operate, and are not allowed at 309.4 of the
Standards.

These conditions make it difficult for Plaintiff to use the restroom safely and
independently, and for Plaintiff to use the allegedly accessible guestroom in
a safe manner.

Maintenance

w. The accessible features of the facility are not maintained,

creating barriers to access for the Plaintiff, as set forth herein, in violation
of 28 CFR §36.211.

12. The discriminatory violations described in paragraph 11 are not an
exclusive list of the Defendant’s ADA violations. Plaintiff requires the inspection
of the Defendant’s place of public accommodation in order to photograph and
measure all of the discriminatory acts violating the ADA and all of the barriers to
access. The individual Plaintiff, the members of the Plaintiff group, and all other
individuals similarly situated, have been denied access to, and have been denied
the benefits of services, programs and activities of the Defendant’s buildings and
its facilities, and have otherwise been discriminated against and damaged by the
Defendant because of the Defendant’s ADA violations, as set forth above. The
individual Plaintiff, the members of the Plaintiff group and all others similarly
situated will continue to suffer such discrimination, injury and damage without the
immediate relief provided by the ADA as requested herein. In order to remedy this

discriminatory situation, the Plaintiff requires an inspection of the Defendant’s
Case 2:19-cv-13304-PDB-DRG ECF No.3 filed 11/17/19 PagelD.20 Page 9of13

place of public accommodation in order to determine all of the areas of non-
compliance with the Americans with Disabilities Act.

13. Defendant has discriminated against the individual and corporate
Plaintiff by denying them access to full and equal enjoyment of the goods,
services, facilities, privileges, advantages and/or accommodations of its place of
public accommodation or commercial facility in violation of 42 U.S.C. § 12181 et
seq. and 28 CFR 36.302 et_seq. Furthermore, the Defendant continues to
discriminate against the Plaintiff, and all those similarly situated by failing to make
reasonable modifications in policies, practices or procedures, when such
modifications are necessary to afford all offered goods, services, facilities,
privileges, advantages or accommodations to individuals with disabilities; and by
failing to take such efforts that may be necessary to ensure that no individual with
a disability is excluded, denied services, segregated or otherwise treated differently
than other individuals because of the absence of auxiliary aids and services.

14. Plaintiff is without adequate remedy at law and is suffering irreparable
harm. Plaintiff has retained the undersigned counsel and is entitled to recover
attorney’s fees, costs and litigation expenses from the Defendant pursuant to 42
U.S.C. § 12205 and 28 CFR 36.505.

15. Defendant is required to remove the existing architectural barriers to

the physically disabled when such removal is readily achievable for its place of
Case 2:19-cv-13304-PDB-DRG ECF No.3 filed 11/17/19 PagelD.21 Page 10 of 13

public accommodation that have existed prior to January 26, 1992, 28 CFR
36.304(a); in the alternative, if there has been an alteration to Defendant’s place of
public accommodation since January 26, 1992, then the Defendant is required to
ensure to the maximum extent feasible, that the altered portions of the facility are
readily accessible to and useable by individuals with disabilities, including
individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s
facility is one which was designed and constructed for first occupancy subsequent
to January 26, 1993, as defined in 28 CFR 36.401, then the Defendant’s facility
must be readily accessible to and useable by individuals with disabilities as defined
by the ADA.

16. Notice to Defendant is not required as a result of the Defendant’s
failure to cure the violations by January 26, 1992 (or January 26, 1993, if
Defendant has 10 or fewer employees and gross receipts of $500,000 or less). All
other conditions precedent have been met by Plaintiff or waived by the Defendant.

17. Plaintiff is without adequate remedy at law and is suffering
irreparable harm. Considering the balance of hardships between the Plaintiff
and Defendant, a remedy in equity is warranted. Furthermore, the public
interest would not be disserved by a permanent injunction. Plaintiff has

retained the undersigned counsel and is entitled to recover attorney's fees, costs

10
Case 2:19-cv-13304-PDB-DRG ECF No.3 filed 11/17/19 PagelD.22 Page 11 of 13

and litigation expenses from the Defendant pursuant to 42 U.S.C. § 12205 and
28 CFR 36.505 .

18. Pursuant to 42 U.S.C. § 12188, this Court is provided with authority
to grant Plaintiff Injunctive Relief, including an order to require the Defendant to
alter The Best Western Hotel to make those facilities readily accessible and
useable to the Plaintiff and all other persons with disabilities as defined by the
ADA; or by closing the facility until such time as the Defendant cures its violations
of the ADA. The Order shall further require the Defendant to maintain the
required assessable features on an ongoing basis, and to require the institution of a

policy that requires Defendant to maintain its accessible features.

WHEREFORE, Plaintiff respectfully request:

a. The Court issue a Declaratory Judgment that determines that
the Defendant at the commencement of the subject lawsuit is in violation of
Title II of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

b. — Injunctive relief against the Defendant including an order to
make all readily achievable alterations to the facility; or to make such
facility readily accessible to and usable by individuals with disabilities to the
extent required by the ADA; and to require the Defendant to make

reasonable modifications in policies, practices or procedures, when such

11
Case 2:19-cv-13304-PDB-DRG ECF No.3 filed 11/17/19 PagelD.23 Page 12 of 13

modifications are necessary to afford all offered goods, services, facilities,

privileges, advantages or accommodations to individuals with disabilities;

and by failing to take such stops that may be necessary to ensure that no

individual with a disability is excluded, denied services, segregated or

otherwise treated differently than other individuals because of the absence of

auxiliary aids and services.

c. An award of attorney’s fees, costs and litigation expenses

pursuant to 42 U.S.C. § 12205.

d. Such other relief as the Court deems just and proper, and/or is

allowable under Title III of the Americans with Disabilities Act.

Dated: November 15, 2019

Respectfully submitted,

/s/_M. J. Stephen Fox

M. J. Stephen Fox, Esq. (P32456)
FOX & ASSOCIATES

2536 Red Clover Drive SE

Ada, MI 49301

(616) 676-4300
foxlawfirm@aol.com

and

Lawrence A. Fuller, Esq.
FULLER, FULLER & ASSOCIATES, P.A.
12000 Biscayne Blvd., Suite 502
North Miami, FL 33181

(305) 891-5199

(305) 893-9505 - Facsimile
Ifuller@fullerfuller.com

Attorneys for Plaintiff

12
Case 2:19-cv-13304-PDB-DRG ECF No.3 filed 11/17/19 PagelD.24 Page 13 of 13

13
